Citation Nr: 1541649	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the RO in Portland, Oregon.

A Board hearing was held in September 2009.  A transcript is of record.  In April 2012, the Veteran was notified that the Veterans Law Judge (VLJ) that held the September 2009 Board hearing was designated as the Acting Chairman of the Board and was therefore unable to consider the Veteran's appeal.  The Veteran requested a new hearing.

In June 2012, the claim was remanded to afford the Veteran a new Board hearing.  In September 2012, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

In October 2012, June 2013, December 2013, and September 2014 the claim was remanded for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a supplemental opinion and to obtain outstanding records.  

In September 2014, the appeal was remanded, in part, to schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The social worker was instructed to obtain a complete employment history of the Veteran and make an assessment of his day-to-day functioning.  The social worker was directed to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  The social worker was advised that if the answer to this question was in the negative, he or she needed to discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

The Veteran is service-connected for chronic lumbar strain, superimposed on early degenerative joint disease (DJD) with subjective reports of radiculopathy into the lower extremities; chronic cervical strain, superimposed on early DJD with history of associated headaches with early bilateral radiculopathy of the upper extremities; depression; bilateral hearing loss; and tinnitus.  

The Veteran underwent a VA Social and Industrial Survey in April 2015.  The social worker described the effect of the Veteran's disabilities and the impact on employment, noting that the Veteran reported significant difficulties securing and maintaining employment, which he attributed to chronic back pain, limiting his ability to perform physical labor.  The social worker added that the Veteran also viewed fatigue related to heart conditioning as limiting his ability to perform work over an extended period.  He commented that the Veteran's major depressive disorder did not appear to factor into his ability to function in the workplace, but his chronic back pain did appear to play a factor regarding the type of work the Veteran was able to perform.  The examiner opined that the Veteran could work with such services as VA vocational rehabilitation to identify and secure employment which would provide limited physical requirements and reduced hours to account for these concerns.  He added that this would be similar to the Veteran's past employment as an administrative assistant.  

The social worker's opinion is not responsive to the September 2014 remand directives.  The social worker listed the Veteran's service-connected disabilities and noted that the Veteran had some memory issues related to recall of specific past details, which may have been related to difficulty hearing, but did not specifically consider or address the impact of the Veteran's hearing loss and tinnitus in providing an opinion regarding the impact of the Veteran's disabilities on his employment.  This is significant in light of other VA examinations of record, including a February 2014 VA audiological examination which notes that the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life, including the ability to work, as the Veteran reported a hard time understanding people almost all of the time because of hearing loss and described difficulty hearing people when the ringing in his ears was loud.  A November 2014 VA audiological examination report similarly notes that the Veteran's hearing loss and tinnitus impacted his conditions of daily life, including his ability to work.  During that examination, the Veteran reported that he often needed others to repeat themselves because of his hearing loss and his tinnitus was aggravating when it got too loud.  

It also appears that the social worker who evaluated the Veteran in April 2015 considered the impact of the Veteran's nonservice-connected heart condition in providing his opinion, as he noted that the Veteran viewed fatigue related to heart conditioning as limiting his ability to perform work over an extended period.  Finally, while the social worker concluded that the Veteran could work in a position similar to his past employment as an administrative assistant with limited physical requirements and reduced hours, this conclusion is not responsive to the question of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, a supplemental opinion is necessary.  

The record also indicates that there are outstanding treatment records from VA and private facilities/providers which are potentially pertinent to the appeal.  On remand, the AOJ should obtain records from the Portland VA Medical Center (VAMC) dated prior to May 2002 and between October 2002 and August 2005.  The AOJ should also obtain any pertinent records from outside facilities/providers scanned into the Veteran's VA treatment records which are not presently of record, to include records from Oregon Health and Science University (OHSU), Portland Adventist Medical Center, and CEP American LLC.  Any pertinent records from these private facilities/providers which are not included among the records scanned into the VA treatment records should also be obtained.  

The record reflects that the Veteran receives VA treatment for his service-connected disabilities.  Pursuant to the September 2014 remand, the AOJ updated the Veteran's VA treatment records to May 2015.  All updated pertinent VA treatment records since May 2015 should also be obtained on remand.  

The claims file also suggests that the Veteran may have filed a claim for Social Security Administration (SSA) disability benefits.  In May 2015, the Veteran was referred to SSA by a VA social worker to apply for SSA disability benefits.  On remand, any available pertinent records should be obtained from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

(a.) records from the Portland VAMC, dated prior to May 2002, dated between October 2002 and August 2005 (to include records discussed in November 2003 and September 2004 VA vocational rehabilitation records), and dated since May 2015;

(b.) any pertinent records from outside facilities/providers scanned into the Veteran's VA treatment records, to include:  records from Oregon Health and Science University (OHSU), dated in June and July 2011; records from Portland Adventist Medical Center, dated in October and November 2014 and February 2015; and records from CEP American LLC, dated in February 2015; 

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Any pertinent records from Oregon Health and Science University (OHSU), dated in June and July 2011; Portland Adventist Medical Center, dated in October and November 2014 and February 2015; and CEP American LLC, dated in February 2015, which are not included among the records scanned into the VA treatment records, should be obtained.  

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.  

4.  After the above development is completed, request a records review and opinion from the social worker who completed the April 2015 VA Social and Industrial Survey (or another social worker if the April 2015 examiner is unavailable).

The entire claims file should be made available to and be reviewed by the social worker, and it should be confirmed that such records were available for review.

The social worker is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities (including his nonservice-connected heart condition), render him unable to secure or follow substantially gainful employment.  In this regard, the social worker should specifically take into consideration the impact of the Veteran's service-connected hearing loss and tinnitus on his employability, including sedentary work.  If the social worker determines that the Veteran is capable of maintaining substantially gainful employment, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.  

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

If the social worker determines that additional physical examination is necessary, then such must be scheduled.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

